Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the application 17/841,530 filed on 06/15/2022.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-9, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Akazawa et al. (“Akazawa,” US 2002/0113808).  
Regarding claim 1, Akazawa discloses a method comprising: 
causing display of a portal at a first location in the three-dimensional environment, wherein the portal is associated with a second location in the three-dimensional environment (pars. 0025-0028; a virtual world 20; one of the objects 22, which are known as first portals, is associated with second location in the virtual word 20;  Fig. 3A; a virtual world is displayed if user log login steps S301-S308); 
in response to obtaining a first user input from a user, disassociating the portal from the second location and associating the portal with a third location in the three-dimensional environment (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2-3 and 10;  “[e]ach information displaying object 22 has a form of a small building or a booth, and may have an inside room for displaying different pieces of information on the commodities.” [a user inputs data information, the virtual shop will appear to user]); and 
in response to obtaining a second user input from the user, transporting an avatar of the user from the first location to the third location (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2,3A-3C and 10; the sever 100 will display another virtual world associated with the selected objects).
Regarding claim 2, Akazawa discloses the method of claim 1, wherein causing display of the portal at the first location is performed in response to obtaining a third user input from the user placing the portal in the three-dimensional environment (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2,3A-3C and 10; wherein at least S301-S346; if the user continue input/select object, the new virtual world associated with selected object. [the sever 100 will continue lead the user from first virtual world to anther virtual world]).
Regarding claim 4, Akazawa discloses the method of claim 1, wherein the second user input includes a portion maneuvering the avatar of the user into the portal (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2,3A-3C and 10. [the sever 100 will display next virtual world based on user selected an item of interest of the user).
Regarding claim 5, Akazawa discloses the method of claim 1, further comprising, in response to obtaining the first user input, changing an appearance of the portal at the first location (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2,3A-3C and 10; wherein at least S308-S344.  [the sever 100 will display next virtual world based on user selected an item of interest of the user).
Regarding claim 6, Akazawa discloses the method of claim 1, further comprising, prior to obtaining the first user input, in response to obtaining a third user input from the user, transporting the avatar of the user from the first location to the second location (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2,3A-3C and 10; wherein at least S301-S346; if the user continue input/select object, the new virtual world associated with selected object. [the sever 100 will continue lead the user from first virtual world to anther virtual world, if the user continues to select the interest of the object]).
Regarding claim 7, Akazawa discloses the method of claim 1, further comprising, in response to obtaining a third user input from the user, transporting the avatar of the user from the third location to the first location (par. 0071; Fig. 10; a door 830  will take the user back to first location).
Regarding claim 8, Akazawa discloses the method of claim 1, further comprising, in response to obtaining a third user input from the user, transporting the avatar of the user from the third location to a fourth location (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2,3A-3C and 10; wherein at least S301-S346; if the user continue input/select object, the new virtual world associated with selected object. [the sever 100 will continue lead the user from first virtual world to anther virtual world, if the user continues to select the interest of the object]).
Regarding claim 9,  Akazawa discloses the method of claim 1, further comprising, in response to obtaining the first user input, further associating the portal with one or more fourth locations (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2,3A-3C and 10; wherein at least S301-S346; if the user continue input/select object, the new virtual world associated with selected object. [the sever 100 will continue lead the user from first virtual world to anther virtual world, if the user continues to select the interest of the object; each object will be associated with virtual world].
Regarding claims 12-13 and 15-17; claims 12-13 and 15-17 are directed to device associated with the method claimed in claims 1-2 and 4-9; Claims 12-13 and 15-17 are similar in scope to claims 1-2 and 4-9 respectively, and are therefore rejected under similar rationale. 
Regarding claim 20; claim 20 is directed to a non-transitory memory associated the method with claimed in claim 1; Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3, 10-11, 14, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al., (“Akazawa,” US 2002/0113809) in view of Mendelsohn, Seth (“Mendelsohn,” US 2006/0293103), published on December 28, 2006.  
Regarding claim 3, Akazawa discloses the method of claim 1, but does not explicitly disclose the first user input includes a first portion interacting with the portal to open a customization menu and a second portion interacting with the customization menu to select the third location.
However, Mendelsohn discloses a method for interaction between an electronic theme park experience, wherein the first user input includes a first portion interacting with the portal to open a customization menu and a second portion interacting with the customization menu to select the third location (Mendelsohn: pars 0010, 0035-0036, 0078-0082, Figs. 3-4; the user can select space/destination/map/room and be transported to selected space/destination/map/room).
Therefore, it would have been obvious to an artisan at the time invention was made to combine the teaching of Mendelsohn with the method of Akazawa, to allow the users select destination/preferences based on their character of virtual environment.
Regarding claim 10, Akazawa discloses the method of claim 9, but does not explicitly disclose in response to obtaining the second user input, the avatar of the user is transported to the third location based on a random selection between the third location and the one or more fourth locations.
However, Mendelsohn discloses a method for interaction between an electronic theme park experience, wherein in response to obtaining the second user input, the avatar of the user is transported to the third location based on a random selection between the third location and the one or more fourth locations (Mendelsohn: pars. 0104-0106 and 0146-0147).
Therefore, it would have been obvious to an artisan at the time invention was made to combine the teaching of Mendelsohn with the method of Akazawa to allow the users select destination/preferences based on their character of virtual environment.
Regarding claim 11, Akazawa discloses the method of claim 9, wherein, in response to obtaining the second user input, the avatar of the user is transported to the third location based on a [[temporal]] selection between the third location and the one or more fourth locations (pars. 0027-0029, 0035-0037, and 0041-0050; Figs. 2,3A-3C).
Akazawa discloses all limitations above, but does not explicitly disclose a temporal selection.
However, Mendelsohn discloses a method for interaction between an electronic theme park experience, wherein a temporal selection (par. 0103-0105).
Therefore, it would have been obvious to an artisan at the time invention was made to combine the teaching of Mendelsohn with the method of Akazawa to allow the users select destination/preferences based on their character of virtual environment.
Regarding claim 14; claim 14 is directed to device associated with the method claimed in claim 3; Claim 14 is similar in scope to claim 3, and is therefore rejected under similar rationale. 
Regarding claims 18-19; claims 18-19 are directed to device associated with the method claimed in claims 10-11 respectively; Claims 18-19 are similar in scope to claims 10-11 respectively, and are therefore rejected under similar rationale. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174